Citation Nr: 1142662	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  07-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for congestive heart failure. 

2. Entitlement to service connection for cardiomegaly (an enlarged heart). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from March 1984 to July 1990.  He also had service with the National Guard, with verified and various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the VA RO in Philadelphia, Pennsylvania.  The Veteran's claims have since been moved to the Buffalo, New York, RO.

The Board remanded these issues in August 2009.  The remand directives have since been completed and the case is returned to the Board for final adjudication.
The Board also notes that the Veteran's claim for entitlement to service connection for hypertension was granted in April 2011.  This issue, therefore, is no longer within the Board's jurisdiction.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Although evidence shows one episode of congestive heart failure that onset and resolved in April 2005, there is no established diagnosis of a congestive heart failure disability at any time during the course this appeal. 

2.  Despite a clinical showing of mild left atrial enlargement, cardiomegaly was not diagnosed at any time during the course of the Veteran's appeal.






CONCLUSIONS OF LAW

1.  The criteria for service connection for congestive heart failure have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2011).

2.  The criteria for service connection for cardiomegaly (an enlarged heart) have not been met. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. 
§ 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in letters dated in July 2005 and July 2006, the Veteran was provided notice regarding what information and evidence is needed to substantiate his service connection claims.  He was also notified as to what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2006 letter also advised the Veteran of how disability ratings and effective dates are assigned.  The Board observes that neither notice letter informed the Veteran of the information and evidence necessary to establish service connection on a secondary basis, under 38 C.F.R. § 3.310.  However, the February 2007 Statement of the Case (SOC) provided the requisite VA regulations, and the Veteran has since demonstrated his actual knowledge of secondary service connection by way of his statements, including the April 2007 and April 2008 statements.  The Veteran's claims were last readjudicated in August 2011.  The Board, therefore finds that the error of omission in the July 2005 and July 2006 notice letters as to the secondary service connection claims was harmless.  A remand for corrective notice is unnecessary.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, his lay statements, private treatment records, and VA examination report, all of which were reviewed by the Board and considered in the decision, below.  
 
The Board also notes that actions requested in the prior remand with respect to the claims being decided have been undertaken.  Treatment records were sought and a VA examination was conducted.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999). 

In this case, however, the Veteran is claiming that he has congestive heart failure and cardiomegaly (an enlarged heart) due to his service-connected hypertension.  Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability under 38 C.F.R. § 3.310(a).  And, additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that the regulation pertaining to secondary service connection was amended during the course of the Veteran's appeal, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR  Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. See 38 C.F.R. § 3.310(b) (2007-2011).  This requirement was not contained in prior versions of the regulation.  See 38 C.F.R. § 3.310  (2006).  Therefore, in deciding the Veteran's claims, the originating agency should apply the former version of the regulation.

The Board has reviewed the entire body of medical evidence in the claims folder in an attempt to find evidence to support the claim that the Veteran has congestive heart failure and cardiomegaly, and, if so, that these disorders are causally connected to his hypertension, or otherwise connected to his service.  

The Veteran filed these claims in June 2005.  The record shows that in April 2005 the Veteran sought treatment at a private hospital and was admitted with an impression of congestive heart failure (CHF) and cardiomegaly.  The narrative report at the time notes that the Veteran had "symptoms and signs of biventricular congestion with obvious clinical and radiographic cardiomyopathy."  The Veteran was hospitalized for two days and the discharge summary notes the diagnosis of "heart failure (unspecified)," and notes that at the time of admission he was in an episode of congestive heart failure.  There is no mention of an enlarged heart or cardiomegaly anywhere in these reports.  The April 2005 echocardiogram, however, does note "mild left atrial enlargement by visual assessment."  

In follow up notes dated ten days following discharge, the physician noted that there were no signs or symptoms of CHF.  Reports dated in June 2005 and July 2005 both note that there is no CHF.  And a March 2006 narrative report shows that the Veteran was "free of any clinical findings of congestive failure."  In January 2007, June 2008, and April 2009, the Veteran continues to be noted as having no CHF.  And, cardiomegaly is not reported at any time.  And, in February 2010 handwritten private treatment clinical notes, the Veteran is noted to be "S/P CHF."

In May 2011, following the grant of service connection for hypertension, the Veteran was afforded a VA examination to determine whether he has congestive heart failure and/or cardiomegaly, and whether either is related to the hypertension.  The examiner summarized the Veteran's history, including the 2005 treatment, as well as the single notation of mild left atrial enlargement.  Echocardiogram at the time of examination revealed normal LV systolic and diastolic function; mild left atrial enlargement; normal pulmonary artery pressures; normal RV size and systolic function; and dilated ascending aorta.  The VA examiner concluded that there is no evidence of CHF, and no evidence of current cardiomegaly.  The examiner recognized the clinical notation of mild left atrial enlargement, but that did not rise to the level of a cardiomegaly diagnosis.  The examiner concluded that because there is no current evidence of congestive heart failure or of cardiomegaly, there is no basis to conclude that these claimed disabilities are causally connected to the Veteran's hypertension.  The Board observes that the clinical evidence suggests signs or symptoms of these disabilities at some time during the course of the appeal, but that at no time was there confirmed diagnoses of cardiomegaly, and there was no more than one episode of congestive heart failure, which was more than six years ago.  The VA examiner did not find this to rise to the level of a current disability, such that service connection could be warranted.  Without a current disability related to congestive heart failure or to cardiomegaly, there is no basis upon which to grant service connection on either a direct basis under 38 C.F.R. § 3.303, or on a secondary basis under 38 C.F.R. § 3.310.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997). 

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).   The Board recognizes that there were signs of the claimed disabilities early during the appeal process in this case, but that there has never been an established diagnosis of either claimed disability.  Thus, the Veteran's claims fail, both on a direct and secondary basis, because there is no diagnosis of congestive heart failure or cardiomegaly.  

To the extent that the Veteran himself believes that he has a current disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the diagnosis or etiology of any cardiac disorder is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence demonstrates that the Veteran, in fact, does not have cardiomegaly or congestive heart failure, despite signs and symptoms noted in the past.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

For the reasons set forth above, the Board finds the preponderance of the evidence is against the claims for service connection for congestive heart failure and for cardiomegaly.

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for congestive heart failure is denied. 

Entitlement to service connection for cardiomegaly (an enlarged heart) is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


